J-S41036-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                       v.                      :
                                               :
    WILLIAM E SCHMITZ, JR.,                    :
                                               :
                   Appellant                   :
                                               : No. 37 MDA 2020

        Appeal from the Judgment of Sentence Entered October 22, 2019
                 in the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0001185-2017

BEFORE:      KUNSELMAN, J., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED APRIL 23, 2021

        William E. Schmitz, Jr. appeals from judgment of sentence imposed

after the court below revoked his intermediate punishment. We affirm.

        The revocation court summarized the facts pertinent to this appeal as

follows.

              [Schmitz] pled guilty to one count of driving under the
        influence (DUI): general impairment/incapable of safe driving -
        third offense, 75 Pa.C.S. § 3802(a)(1), a misdemeanor of the
        second degree, and driving while blood alcohol content level is
        .02 or greater while license is suspended, 75 Pa.C.S.
        § 1543(b1.1)(I), a summary offense. On August 25, 2017,
        [Schmitz] was sentenced to intermediate punishment for a
        period of [5] years in the Centre County DUI Court Program,[1]
____________________________________________


1   Centre County explains the program as follows on its website.

        The Centre County DUI Court is a specialty court targeting high-
        risk repeat DUI offenders. It is a post plea/post-conviction court
        where offenders are sentenced to a five[-]year term of
(Footnote Continued Next Page)


*Retired Senior Judge assigned to the Superior Court.
J-S41036-20


      with the first [90] days of Schmitz’s sentence to be served in the
      Centre County Correctional Facility, followed by [275] days on
      the in-home detention and electronic monitoring program. After
      completion of the restrictive intermediate punishment . . .
      [Schmitz] was to go through a period of intensive probation
      supervision for a minimum of [6] months, during which he would
      be placed on a transdermal alcohol detection monitor for a
      minimum of [90] days. At the close of intensive probation
      supervision, [Schmitz] was to serve the remainder of his
      intermediate punishment sentence on standard probation under
      the supervision of [the Department].

Revocation Court Opinion, 2/21/2020, at 1-2 (unnecessary capitalization

omitted).




(Footnote Continued) _______________________

      Intermediate Punishment beginning with a period of Restrictive
      Intermediate Punishment [].     The [Restrictive Intermediate
      Punishment] portion of the sentence starts with a period of
      incarceration (with work release if eligible) followed by house
      arrest with electronic monitoring for the remainder of the
      offender’s minimum mandatory sentence.

            The DUI Court portion of the sentence lasts for a minimum
      of two years, during which time offenders receive intensive
      supervision from the DUI Court Coordinator, participate in
      mandated treatment, undergo random drug and alcohol testing,
      and appear before the DUI Court Judge on a regular basis for
      status review hearings.     A DUI Court Case Manager works
      closely with participants to assist them in accessing treatment
      and ancillary services. Upon successful completion of the DUI
      Court portion of their sentence, offenders graduate from the
      program and transition to regular probation supervision for the
      remainder of their five-year sentence.

Centre County DUI Court Program, https://centrecountypa.gov/811/Centre-
County-DUI-Court-Program, last accessed 2/1/2020.       The DUI Court
Program is coordinated and administered by the Centre County Probation
and Parole Department (the Department).



                                               2
J-S41036-20


       In its 2017 order sentencing Schmitz to probation as part of his five-

year intermediate punishment sentence, the sentencing court ordered

Schmitz “to abide by all of the rules and regulations established by [the

Department] and as required by the Centre County DUI Court Program.”

Sentencing Order, 8/25/2017, at ¶ 3. The court also specified that Schmitz

“shall attend and complete any/all programs deemed appropriate by [the

Department] and as recommended by the Centre County DUI Court Team.”

Id. at ¶ 10.

       On April 20, 2018, following his release from the Centre County

Correctional Institute, Schmitz signed a document entitled Centre County

DUI Court Program Conditions of Supervision.         The document listed 21

conditions, including the condition at issue, number 17, which required

Schmitz to attend 12-step/sober support group meetings and obtain written

verification of attendance.         N.T., 10/22/2019, at Commonwealth Ex. 1

(Conditions of Supervision, 4/20/2018, at ¶ 17).

       On September 12, 2019, the DUI court sanctioned Schmitz for

violating condition 17 by not obtaining signatures verifying that he had

attended the required number of meetings and ordered him to complete

“Enhanced Sober Support Meeting Sheets” until further notice. 2         N.T.,

____________________________________________


2  This was not the first time Schmitz had violated the terms of his
intermediate punishment.   Revocation Court Opinion, 2/21/2020, at 2.
Including the sanction imposed on September 12, 2019, Schmitz was
(Footnote Continued Next Page)


                                               3
J-S41036-20


9/12/2019, at 5. On October 10, 2019, the Department notified the court

that Schmitz had violated condition 17 again and the sanction imposed by

the DUI court by failing “to obtain the proper written verification of

attendance.”     N.T., 10/26/2019, at Commonwealth Ex. 1 (Notification of

Violation, 10/10/2019, at 1).

           [Schmitz’s] probation[3] was revoked, and on October 22,
      2019[,] he was sentenced to a term of incarceration at a State
(Footnote Continued) _______________________

sanctioned eight times for failure to abide by the terms of his intermediate
punishment sentence. See N.T., 10/22/2019, at 30; N.T., 12/19/2019, at
Commonwealth Exhibit 1.

3 The revocation court refers to the revocation of Schmitz’s probation in its
Pa.R.A.P. 1925(a) opinion, but technically the court revoked Schmitz’s
intermediate punishment, as Schmitz’s probation had been ordered as
part of that sentence. See Order, 8/25/2017, at ¶ 3 (“Following intensive
supervision, you will serve the remainder of this Intermediate Punishment
Sentence on standard probation under the supervision of [the.
Department].”) (emphasis removed); Order, 10/22/2019, at 1 (ordering the
revocation of Schmitz’s intermediate punishment); Commonwealth v.
Wegley, 829 A.2d 1148, 1153-54 n.12 (Pa. 2003) (explaining that because
probation is both “distinct from, and an available element of, intermediate
punishment,” the “caselaw reflects a variety of uses of the two terms in
conjunction: at times probation is discussed as a form of intermediate
punishment, while in other places the view is reflected that the two
measures are distinct and may be imposed in sequence”) (citations omitted).

      In Commonwealth v. Serrano, 727 A.2d 1168, 1169 n.4 (Pa. Super.
1999), this Court criticized the inaccuracy of using the two terms
interchangeably, notwithstanding their similarities. We observed that “the
rule of resentencing following revocation of intermediate punishment is
analogous to that set forth for resentencing following revocation of
probation,” but noted a different statutory provision governs each type of
punishment. Id. (citation and quotation marks omitted). Compare 42
Pa.C.S. § 9754(b), (c) (governing conditions court may impose on
probation) with id. at § 9763(b) (governing conditions court may impose on
intermediate punishment).
(Footnote Continued Next Page)


                                               4
J-S41036-20


      Correctional Institution for a minimum period of [15] months to
      a maximum period of [5] years, with a Recidivism Risk
      Reduction Incentive (RRRI) aggregate sentence of [11] months
      and seven (7) days. Schmitz filed a post-sentence motion on
      November 1, 2019, which was expressly granted for
      reconsideration on November 18, 2019.          A hearing on the
      motion was held December 19, 2019, and an order was filed on
      December 20, 2019, denying Schmitz’s post-sentence motion.
      Schmitz filed a timely notice of appeal on January 2, 2020.[4]
(Footnote Continued) _______________________


       Subsequent to Schmitz’s resentencing following the revocation of his
intermediate punishment, the Legislature amended the Sentencing Code.
Effective December 18, 2019, “[s]ection 9763, which previously was titled
‘Sentence of county intermediate punishment,’ was retitled ‘Conditions of
probation,’ and intermediate punishment is now classified as a type of
probation.” Commonwealth v. Hoover, 231 A.3d 785, 790 (Pa. 2020)
(Opinion Announcing the Judgment of the Court). A plurality of the Court
acknowledged that “[c]ounty intermediate punishment programs are similar
to traditional probation sentences” and observed that the 2019 legislative
amendments now bring county and state intermediate punishment programs
”under the umbrella of probation.” Id. (citation omitted). Thus, many of
the distinctions between intermediate punishment and probation have been
eliminated.

      The imposition and revocation of the intermediate punishment
sentence in the instant case preceded this amendment, and all citations to
the Sentencing Code are to the version that expired on December 17, 2019,
and were in effect at the time of the imposition and revocation of Schmitz’s
intermediate sentence, unless otherwise specified. Neither the revocation
court nor the parties discuss intermediate punishment or any distinction
between probation imposed on its own and probation imposed as part of an
intermediate punishment sentence. Because probation and intermediate
punishment are similar, we draw from cases applicable to probation, but
note any distinction applicable to intermediate punishment.

4  On January 31, 2020, this Court issued a rule to show cause why this Court
should not quash Schmitz’s January 2, 2020 notice of appeal as untimely
filed from the October 22, 2019 judgment of sentence in light of
Pa.R.Crim.P. 708(e), which provides that the “filing of a motion to modify
sentence [after a revocation of probation or intermediate punishment] will
not toll the 30-day appeal period.” In Schmitz’s response to the rule to
(Footnote Continued Next Page)


                                               5
J-S41036-20



Revocation Court Opinion, 2/21/2020, at 1-2 (unnecessary capitalization

omitted; party designation altered). Both Schmitz and the revocation court

have complied with Pa.R.A.P. 1925.

      On appeal, Schmitz does not challenge the revocation court’s

determination that he violated condition 17.                Instead, he contends his

county probation officer lacked authority to impose condition 17 because

only the sentencing court could impose conditions upon his probation.5

Schmitz’s Brief at 15. Accordingly, Schmitz asks us to decide whether the

revocation    court    erred   in   revoking       his   probation   based   upon   this

impermissibly imposed condition. Schmitz’s Brief at 15.

      In reviewing this issue, we bear the following in mind.

             Our Court has held that the revocation of a county
             intermediate punishment sentence is equivalent to
             the revocation of probation.     An intermediate
             punishment sentence imposed pursuant to 42
             Pa.C.S. § 9763 may be revoked where the specific
(Footnote Continued) _______________________

show cause and in his brief, he agrees the 30-day appeal period set forth in
Pa.R.A.P. 903(a) is not tolled merely by filing a post-sentence motion.
Nevertheless, Schmitz points to the revocation court’s express grant of
reconsideration issued on November 18, 2019, and argues the express grant
of reconsideration re-sets the appeal period. Schmitz is correct, and we
need not quash his appeal. See Pa.R.Crim.P. 708, Note (“Any appeal must
be filed within the 30-day appeal period unless the sentencing judge within
30 days of the imposition of sentence expressly grants reconsideration or
vacates the sentence. See Commonwealth v. Coleman, 721 A.2d 798,
799, [n]2 (Pa. Super. 1998). See also Pa.R.A.P. 1701(b)(3).”).

5 Like the revocation court, Schmitz refers to the revocation of probation,
not revocation of intermediate punishment.



                                               6
J-S41036-20


           conditions of the sentence have been violated.
           “Upon revocation, the sentencing alternatives
           available to the court shall be the same as the
           alternatives available at the time of initial
           sentencing.” 42 Pa.C.S. § 9773.      This rule of
           resentencing is analogous to that set forth for
           resentencing following revocation of probation.
           Moreover, revocation of probation occurs, as does
           revocation of an intermediate punishment sentence,
           where it has been found the defendant has violated
           the terms of his sentence.

     Commonwealth v. Melius, 100 A.3d 682, 685-86 (Pa. Super.
     2014) [(brackets and ellipses omitted)].

           Revocation of a county [intermediate punishment]
     sentence is governed by 42 Pa.C.S. § 9773, which provides in
     relevant part:

           Revocation. -- The court may revoke a sentence of
           county intermediate punishment upon proof of a
           violation of specific conditions of the sentence. Upon
           revocation and subject to section 9763(d), the
           sentencing alternatives available to the court shall be
           the same as the alternatives available at the time of
           initial sentencing.

     42 Pa.C.S. § 9773(b). In an appeal [from a judgment of
     sentence following the revocation of intermediate punishment],
     we may review the validity of the revocation proceedings, as well
     as the legality and discretionary aspects of any new sentence
     imposed. Commonwealth v. Cartrette, 83 A.3d 1030, 1033-
     34 (Pa. Super. 2013) (en banc).

Commonwealth v. Banks, 198 A.3d 391, 397-98 (Pa. Super. 2018).

     “[R]evocation … is a matter committed to the sound discretion of the

trial court and that court’s decision will not be disturbed on appeal in the

absence of an error of law or an abuse of discretion.” Commonwealth v.




                                     7
J-S41036-20


Shires, 240 A.3d 974, 977 (Pa. Super. 2020) (internal brackets, quotation

marks and citations omitted).

      At the time Schmitz’s intermediate punishment was imposed, the

Sentencing Code permitted courts to “attach” any of the 17 enumerated

“conditions upon the defendant as it deems necessary,” including a condition

“[t]o participate in drug or alcohol screening and treatment programs,

including outpatient and inpatient programs.”       42 Pa.C.S.A. § 9763(b). Cf.

42 Pa.C.S.A. § 9754(b) (providing that sentencing courts may set forth

“reasonable conditions [of probation] authorized by subsection (c) of this

section as it deems necessary to insure or assist the defendant in leading a

law-abiding life”); id. at § 9754(c) (setting forth 14 conditions of probation

available to the sentencing court, including “[t]o participate in drug or

alcohol   screening   and   treatment   programs,    including   outpatient   and

inpatient programs”).       “The court may revoke a sentence of county

intermediate punishment upon proof of a violation of specific conditions of

the sentence.” Id. at § 9773; cf. 42 Pa.C.S.A. § 9771(b) (authorizing the

court to revoke probation based “upon proof of the violation of specified

conditions of the probation”).

      It does not appear that Pennsylvania courts have considered the

precise question implicated by Schmitz’s appeal, which is whether a court

may revoke an intermediate punishment sentence based upon a defendant’s

violation of a condition imposed by a county probation department in


                                        8
J-S41036-20


conjunction with the probation portion of an intermediate punishment

sentence.

      In Commonwealth v. Elliott, 50 A.3d 1284 (Pa. 2012), our Supreme

Court held that a trial court may revoke a sentence of probation based upon

the violation of a condition of supervision imposed by a state probation

agency, so long as the condition of supervision is germane to, elaborates on,

or interprets a court-imposed condition of probation.       Schmitz argues that

Elliott is not applicable to his situation.       He makes this argument not

because     Elliott   involved   a   probation   sentence   unconnected   to   an

intermediate punishment sentence, but because Elliott examined statutory

authority applicable only to state probation and parole officers and not

county probation officers. Specifically, he points out that condition 17 was

imposed by the Department, a county probation office, and the Elliott Court

relied upon sections 6131 and 6151 of the Prisons and Parole Code, which is

applicable only to state parole and probation agents of the State Probation

and Parole Board. Schmitz’s Brief at 15. Therefore, we examine Elliott to

determine whether it applies to a probation sentence imposed as part of an

intermediate punishment sentence and a condition of that probation imposed

by a county probation officer.

      In Elliott, our Supreme Court examined “the relationship between

‘terms and conditions of probation,’ as used in [s]ections 9754 and 9771 of

the Sentencing Code, which a trial court imposes, and ‘conditions of


                                         9
J-S41036-20


supervision’ as contemplated by the Prisons and Parole Code, which the

Board and its agents execute.” Elliott, 50 A.3d at 1290. In general “under

the language provided by the Sentencing Code, specifically [s]ections 9751

and 9771,[6] … only ‘the court, not the probation offices and not any

individual probation officers, may impose the terms and conditions of

probation.’”    Id. at 1291 (quoting Commonwealth v. MacGregor, 912

A.2d 315, 317 (Pa. Super. 2006) (brackets omitted)).

       However, the Court observed that sections 6131 and 6151 of the

Prisons and Parole Code mandate that the Board and its agents establish

uniform standards for the supervision of probationers under its authority and

implement      those     standards      and         conditions.   See   61   Pa.C.S.A.

§§ 6131(a)(5)(ii), 6151.        To reconcile both statutes, our Supreme Court

concluded that while only the trial court could set conditions of probation,

“the Board and its agents may impose conditions of supervision that are

germane to, elaborate on, or interpret any conditions of probation that are

imposed by the trial court.” Elliott, 50 A.3d at 1292. In other words, the

“trial court may impose conditions of probation in a generalized manner, and

the Board or its agents may impose more specific conditions of supervision,
____________________________________________


6 See 42 Pa.C.S.A. § 9751 (“The judge who presided at the trial or who
received the plea of the defendant shall impose the sentence unless there
are compelling reasons that preclude his presence.”); id. at § 9771
(providing the court with the power to modify the conditions of probation by
increasing or lessening the conditions and to revoke probation “upon proof of
the violation of specified conditions of the probation”).



                                               10
J-S41036-20


so long as these supervision conditions are in furtherance of the trial court's

conditions of probation.” Id. Accordingly, “‘a probationer may be detained,

arrested, and ‘violated’ for failing to comply with either a condition of

probation or a condition of supervision,” as long as the condition of

supervision does not exceed the Board’s authority to impose it.”       Shires,

240 A.3d at 978 (quoting Elliott, 50 A.3d at 1292).

      Because the Sentencing Code reserves the ability to impose conditions

on an intermediate sentence to the trial court in a similar fashion as it does

for conditions of probation, we determine the reasoning used in Elliott

applies to sentences including probation as part of an intermediate

punishment sentence. In the instant case, the sentencing court invoked the

court’s express statutory authority in section 9763 of the Sentencing Code,

which permitted it to order attendance of treatment and addiction programs

as a condition of intermediate punishment, to impose condition 10.

Condition 10 ordered Schmitz to attend and complete programs deemed

appropriate by the Centre County Probation and Parole Department and as

recommended by the Centre County DUI Court Team. This condition, which

required proof of attendance, is a way of ensuring that Schmitz did in fact

attend and complete the programs. It is plain that condition 17 is germane

to and elaborated on condition 10 imposed by the sentencing court.

      However, as Schmitz notes, condition 17 was imposed by a county

probation and parole department.      The Elliott Court initially phrased the


                                      11
J-S41036-20


question it was examining broadly and included county probation offices and

agents. See id. at 1289(“[W]hether the Board, county probation offices,

or the agents and officers thereof, can impose conditions upon probationers

that are not explicitly delineated in a trial court’s sentencing and probation

order[.]”) (emphasis added). But Schmitz is correct that Elliott’s reasoning

heavily relied upon the authority provided solely to the state probation

board, not county probation boards, in the Prisons and Parole Code, based

upon the facts of that case.   See 61 Pa.C.S.A. § 6101 (defining the term

“board” as the “Pennsylvania Parole Board”). Specifically, the Supreme Court

found it significant that “provisions of the Prisons and Parole Code []

mandate the Board and its agents to establish uniform standards for the

supervision of probationers under its authority, and further to implement

those standards and conditions.”      Elliott, 50 A.3d at 1291 (citing 61

Pa.C.S.A. § 6131(a)(5)(ii) (effective 10/13/2009 to 2/17/2020) (“The board

shall have the power and its duty shall be … [t]o establish, by regulation,

uniform Statewide standards for … [t]he supervision of probationers.”) and

id. at § 6151 (defining conditions of supervision as “any terms or conditions

of the offender’s supervision, whether imposed by the court, the board or an

agent, including compliance with all requirements of Federal, State and local

law”)). It was these two provisions that caused our Supreme Court to reject

the view that a probation officer only has the power to enforce conditions of

probation as opposed to imposing and enforcing conditions of supervision.


                                     12
J-S41036-20


Elliott, 50 A.3d at 1292. To find that probation officers only can enforce the

court’s conditions of probation, the Court said, would require the Court to

ignore subsection 6131(a)(5)(ii) and section 6151. Id. The Court concluded

its approach of distinguishing between conditions of probation versus

conditions of supervision gave credence to all of the statutory provisions at

issue in the Crimes Code and the Prisons and Parole Code. Id.

      An entirely different statutory scheme applies to county probation

officers.   That scheme is set forth in subchapter A of Chapter 99 of the

Judicial Code.   Like section 6151 of the Prisons and Parole Code, section

9911 of the Judicial Code defines “conditions of supervision.” Compare 61

Pa.C.S.A. § 6151 (defining conditions of state supervision as “any terms or

conditions of the offender’s supervision, whether imposed by the court, the

board or an agent, including compliance with all requirements of Federal,

State and local law”; defining agent as “[a] State parole agent appointed by

the board”), with 42 Pa.C.S.A. § 9911 (defining conditions of county

supervision as “[a]ny terms or conditions of an offender’s supervision

whether imposed by the court or an officer, including compliance with all

requirements of Federal, State and local law”; defining officer as a

“probation or parole officer appointed or employed by any court or by any

county department of probation and parole to supervise persons released on

county probation or parole”). Both codes provide that probation officers are

in supervisory relationships to offenders and contain identical language


                                     13
J-S41036-20


stating that the purpose of the “supervision is to assist the offenders in their

rehabilitation and reassimilation into the community and to protect the

public.”   61 Pa.C.S.A. § 6151; 42 Pa.C.S.A. § 9912.       Both codes declare

probation officers to be peace officers with police power and authority to

arrest certain persons on probation for any violation of the probation. See

61 Pa.C.S.A. § 6152; 42 Pa.C.S.A. § 9913.       The statutory schemes differ,

however, insomuch as the Judicial Code does not contain a provision

equivalent to subsection 6131(a)(5)(ii) of the Prison and Parole Code

providing specific power to county probation departments to establish

uniform standards for the supervision of probationers.

      It is unclear how much the absence of statutory authority to establish

uniform “standards” would have impacted our Supreme Court’s analysis in

Elliott, as every time it discussed subsection 6131(a)(5)(ii) it also

mentioned section 6151 pertaining to conditions of supervision.       The term

“standards” is not defined in the Prison and Parole Code.         It is unclear

whether our Supreme Court deemed standards to be equivalent to

conditions. Furthermore, our Supreme Court explicitly noted as part of its

analysis that its interpretation permitted “the Board and its agents to

evaluate probationers on a one-on-one basis to effectuate supervision,”

which suggests it may have been relying on more than just the Board’s

ability to impose a uniform statewide standard. Elliott, 50 A.3d at 1292.




                                      14
J-S41036-20


       Schmitz’s argument does not address or analyze the statutory

authority of county probation officers. Instead, he baldly asserts, “[a] mere

county probation officer, lacking any statutory authority to impose a

condition of any kind is simply not competent to do anything other than

supervise and compel adherence to what the sentencing court itself has told

the probationer to do.”          Schmitz’s Brief at 15.        This argument fails to

convince us that county probation departments lack any authority to impose

conditions of supervision. The legislature specifically defined “conditions of

supervision” and gave probation officers the power to conduct personal and

property searches for suspected violations of the conditions of supervision.

See 42 Pa.C.S.A. §§ 9911, 9912. It would be illogical to permit a probation

officer to search the person of a probationer for compliance with a condition

of supervision the probation officer had no authority to impose.

       Accordingly, having been provided with no convincing reason why

Elliott’s reasoning does not apply to county probation officers, we decline to

declare    otherwise     at   this   time,     and   affirm   the   sentencing   court’s

determination that failure to comply with condition 17 could serve as a basis

for revoking Schmitz’s intermediate punishment.7

____________________________________________


7Additionally, even assuming arguendo that county probation officers do not
have authority to impose conditions of supervision, Schmitz’s intermediate
punishment was revoked in part due to his failure to comply with the DUI
court-ordered condition to complete the enhanced attendance sheets that
had been imposed as a sanction. Schmitz failed to obtain signatures
(Footnote Continued Next Page)


                                               15
J-S41036-20


      Judgment of sentence affirmed.

      Judge McLaughlin files a concurring memorandum.

      Judge Strassburger did not participate in the consideration or decision

of this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/23/2021




(Footnote Continued) _______________________

verifying his attendance at meetings. As a result, he received a court-
ordered sanction for violating condition 17, which he did not challenge. As
part of the sanction, the DUI court ordered Schmitz to complete enhanced
attendance sheets. Schmitz failed to do so, resulting in revocation of his
intermediate punishment sentence due to violation of the court-imposed
sanction and condition number 17. Since he did not challenge condition 17
at the time he was sanctioned in September 2019, he cannot now challenge
the revocation of his intermediate punishment based in part upon his failure
to comply with that court-ordered sanction.



                                           16